DETAILED ACTION
The amendment dated 1-13-2021 is acknowledged.
Claims included in the prosecution are 1-2, 11, 15, 17-18, 25, 32, 37, 44, 47, 55, 57, 64-73, 75, 79-83.
The following are the rejections.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 11, 15, 17-18, 25, 32, 37, 44, 47, 55, 57, 64-73, 75, 79-83 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015), both are of record, and Karathanasis (US 2014/0248339).
WO teaches liposomal compositions containing lysophospholipid conjugated to porphyrins and containing a therapeutic agent (doxorubicin) or diagnostic agent for the treatment and imaging of tumors. One of the cancers taught is pancreatic cancer. The liposomes contain phospholipids such as phosphatidylcholine, 
What is lacking in WO is the addition of a phospholipid derivatized with strained cyclooctyne moiety.
Blenke teaches liposomes and containing lipids containing strained cyclooctyne. The liposomes are functionalized with copper-free 'click chemistry'. According to Blenke, there is control over the number ligands couple per liposomes when using a small molecule azide with conjugation occurring at a reasonable rate while the conjugation of a larger azide modified protein occurs more slowly. Further according to Blenke using strain-prompted azido-alkyne cycloaddition (SPAAC) (Cu(I) avoided) various site specific protein ligands can be coupled to the liposomal surface. This technique provides for homogeneous coupling of proteins bearing a single site-specific azide modification and eliminates the chance for dysfunctional ligands on the liposomes. In addition, the absence of copper in the reaction process makes this approach much more compatible with cell-based and in vivo applications (Abstract and Materials and Methods).
Karathanrakis teaches while disclosing therapeutic liposomes teaches that inorganic particles and polymeric nanoparticles can be attached to the liposomes. The therapeutic liposomes contain antibodies and for cancer treatment and for diagnostic purposes (Abstract, 0007, 0013, 0048-0051, 0069, 0118, 0122 and claims).
To functionalize one of the phospholipids with a strained cyclooctyne moiety in the liposomes containing porphyrin would have been obvious to one of ordinary skill in the art since such a functionalization would enable one to couple specific proteins such . 
2.	Claims 1-2, 11, 15, 17-18, 25, 32, 37, 44, 47, 55, 57, 64-73, 75, 79-83 and 88-90are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis as set forth above, further in view of Firestein (US 2008/0113016).
The teachings of WO, Blenke and Karathanasis have been discussed above. Although WO teaches encapsulation of therapeutic agents and diagnostic agents, it does not specifically teach the encapsulation of kinase inhibitors.
.	The reference of Firestein teaches the encapsulation of MAP kinase inhibitors (Abstract and 0120).
It would have been obvious to one of ordinary skill in the art to encapsulate MAP kinase inhibitors as the active agents with a reasonable expectation of success since encapsulation of these inhibitors in liposomes is already known in the art as shown by Firestein.
3.	Claims 37 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis OR 2) WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis   both as set forth above, further in view of Irvine (US 2014/0017170), Morita (2010/0209490 individually or in combination..

Irvine while disclosing liposomes teaches that PEG not only provides stealth property to the liposomes, but it would react with cells such as T cells when maleimide based conjugation to cell surface thiols (Abstract, 0014, 0052, 0053, 0058, 0102, 0104, 0108, 0172 and claim 45).
Morita while disclosing immunoliposomes teaches that antibodies could be linked to liposomes though thioether linkage between the liposomes and having a hydrophilic polymer with a terminal maleimide group (Abstract, 0002, 0003, 0007, 0234, 0361, 0366, 0395, 0460, 0463, 0465).
It would have been obvious to one of ordinary skill in the art to derivatize the liposomal PEG with a maleimide group since such a derivatization enables the liposomes to bind to thiol containing cells or antibodies as taught by Irvine and Morita respectively.
	
4.	Claims 1-2, 11, 15, 17-18, 25, 32, 37, 44, 47, 55, 57, 64-73, 75, 79-83 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis, OR 2) WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis   both as set forth above, further in view of Bot (US 2014/0335156).
The teachings of WO, Blenke, Karathanasis and Firestein have been discussed above. WO does not teach the inclusion of a cationic lipid.

It would have been obvious to one of ordinary skill in the art to include a cationic lipid such as lipofectamine in the liposomes of WO with a reasonable expectation of success since it is a commonly added cationic lipid in the liposomes as shown by Bot and because of the advantages taught Bot.
5.	Claims 2, 25, 66-73, 75, 77 and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 and Karathanasis in view of Low (5,416,016).
	WO teaches liposomal compositions containing lysophospholipid conjugated to porphyrins and containing a therapeutic agent (doxorubicin or diagnostic agent for the treatment and imaging of tumors. The liposomes contain phospholipids such as phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine or phosphatidylinositol and PEG-DSPE (0037, 0038, 0047-0052, 0054-0057, Examples and claims). 
	What is lacking in WO is the teaching of an additional phospholipid derivatized with a ligand.
	The teachings of Karathanasis have been discussed above.
	Low teaches enhanced transmembrane transport of exogenic molecules by coupling the phospholipid of the liposome to folate receptor binding ligands (Abstract, col. 4, line 59 to col. 9, line 7 and claims18-22).
.
6.	Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100379 in combination with Blenke (Journal of Controlled Release, 2015) and Karathanasis further in view of Wanebo (US 2016/0051500), WO 2009/126805 individually or in combination, further in view of Glickman (US 2006/0231107)..
	The teachings of WO, Karathanasis and Blenke have been discussed above. WO as pointed out above, teaches WO teaches liposomal compositions containing lysophospholipid conjugated to porphyrins and containing a therapeutic agent (doxorubicin) or diagnostic agent for the treatment and imaging of tumors. The liposomes could include other phospholipids phosphatidylcholine and anionic lipid, phosphatidylserine.
	Although WO teaches that any drug could be encapsulated, it does not specifically teach cetuximab as the therapeutic agent.
	Wanebo while disclosing liposomal compositions for treating tumors teaches cetuximab as one of the active agents. The liposomes have either DOPC or DSPC and phosphatidylserine (Abstract, 0088, 0130, 0140, Table 2, 0147 and 0151).
WO 2009 while disclosing liposomal compositions teaches that phospholipid combinations could be used for the formation of liposomes and the phospholipids taught are arachidoly-sn-glycero-3-phosphocholine and DSPC. One of the active agents to be 
Glickman while disclosing photodynamic therapy teaches that benzoporpyrins are known photosensitizers and to be delivered using liposomes as delivery vehicles (0032, 0034, 0089 and 0091).
	The use of cetuximab as the active agent in the combined teachings of WO and Blenke would have been obvious to one of ordinary skill in the art since cetuximab is an anti-cancer agent and known to be encapsulated in liposomes as taught by Wanebo and WO 2009. One of ordinary skill in the art would be motivated to use a combination of phosphatidylcholines including the claimed phosphatidylcholines a reasonable expectation of success, since these are art known phosphatidylcholines while delivering therapeutic agents such as cetuximab as taught by WO 2009. One of ordinary skill in the art would be motivated to include a photosensitizer such as a benzoporphrin since these are known photosensitizers encapsulated and delivered through liposomes as taught by Glickman.
 	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612